TRANSCRIPT _ -1

 

1 MSMW____PLETING

)istrict Court District Court Docket No. ?/'. /3 d c v °' 0€0£’
short case ride 'R\l€\i_ \r . w E\\ 8 FAR:, g ‘\\§» »~.\ L L:T. AL
)NLY ONE COURT REPORTER PER FORM Court Reporter

 

)ate Notice of Appeal Filed in the District Court l`/ ` z 3 ' Z 0 iq Court of Appeals No. U"ited St|:’:: Cou"$
mm_OW-_

F | L E D
_)ART I. (To be completed by party ordering transcript Do not complete this form unless financial arrangements have been made, see

nstructions on page 2.) l ' . APR 2 9 2013

\. Complete the Followlng:
JNo hearings [:lTranscript 1s unnecessary for appeal purposes [lTranscript is already on file 13 atllheJ(élrg§léy; gefr¥(igecom

OR

Check all of the following that apply, include date of the proceeding

This is to order a transcript of the following proceedings: []Bail Hearing [:\Voir Dire
__l()pening Statement of` Plaintif`f` EOpening Statement of Defendant

]Closing Argument of Plaintiff l:lClosing Argurnent of Defendant:

jOpinion of court l:lJury Instructions |:lSentencing

)ther roceedin s not listed above:
He ' Da s Ju
S C 5 ~J \.-\ )`\

    

f`ailure to specify in adequate detail those proceedings to be transcribed, or failure to make prompt satisfa,ctor;
inancial arrangements for transcript, are grounds for DlSMlSSAL OF APPEAL.

3. This is to certify satisfactory financial arrangements have been made. Method of Payment:

]Private Funds; |ICriminal Justice Act Funds (Enter Authorization-24 via eVoucher);

jOther IFP Funds; l:|Advance Payment Waived by Reporter; [lU.S. Government Funds

j Other

Signature Date Transcript Ordered L/ "`29 ~ l 9
’rint Name 1 ¢ \~O § \\J/, Phone ?03 " ?38 " [S`ié~
lounsel for /P“§e> 5 6

\ddress G?>z‘=’ gec`!\e' MW\E' CT \A’J M ¥\'C W q'%`+é)

§mail of`Attorney: ij (\\e""l ¢C[ 39 6b j M A` L CoA/\

IIIIIIIIIIIIIIIII ullllllllllllIllllllllullllllllllllllllllIII.-III-llllllllllllllllllllllll

?ART II. COURT REPORTER ACKNOWLEDGMENT (To be completed by the court reporter and filed with the Court of
\ppeals within 10 days after receipt Read instructions on page 2 before completing.)

Date Transcript Order Date Satisfactory Arrangements Estimated Completion Date Estirnated Number of
Received for Payment were Made Pages

 

 

 

 

 

 

 

’ayment arrangements have NOT been made or are incomplete
teason: [lDeposit not received [lUnable to contact ordering party lewaiting creation of CJA 24 eVoucher

|:| Other (Specify)

 

)ate Signature of Reporter Tel.

§mail of Reporter

.’art III. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN THE DISTRICT COURT (To be completed by
¢ourt reporter on date of filing transcript in the District Court. This completed form is to be-filed with the Court of Appeals.)

 

This is to certify that the transcript has been completed and filed at the District Court today.
Actual Number of' Pages Actual Number of Volumes

late Signature of Reporter

 

